Citation Nr: 1545412	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease, lumbar spine postoperative laminotomy with scar.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel
INTRODUCTION

The Veteran had active service from June 1978 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In that rating decision the RO granted service connection for radiculopathy, right lower extremity, and for radiculopathy, left lower extremity, assigning a 10 percent initial disability rating for each, effective May 30, 2008 (date of claim); and the RO increased the assigned disability rating from 10 to 20 percent for degenerative disc disease, lumbar spine postoperative laminotomy with scar, effective May 30, 2008.  The Veteran appealed as to the three ratings assigned.

Thereafter during the appeal, in a July 2010 rating decision the RO granted a temporary total rating based on surgical treatment for the service-connected lumbar spine, necessitating convalescence, effective April 12, 2010; and reverting to 20 percent effective July 1, 2010.  

Additional evidence was received since the RO last considered the case.  In July 2015, the Veteran's representative waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an increased disability rating in excess of 20 percent for his service-connected degenerative disc disease, lumbar spine postoperative laminotomy with scar, since May 30, 2008; and initial ratings in excess of 10 percent for each of his service-connected bilateral lower extremity radiculopathies, since May 30, 2008.

VA conducted a medical examination of the Veteran for these disabilities for compensation purposes in July 2008 prior to a back surgery in April 2010 when the Veteran underwent L5 laminectomy, L5-S1 posterior lumbar interbody fusion, bilateral L4-S1 posterolateral fusion, and bilateral L4-L5 and S1 pedicle screw instrumentation.  

VA last examined the Veteran for the disabilities on appeal in November 2010.  The evidence reflects that the conditions may have worsened since the April 2010 surgery and the most recent VA examination of November 2010.  Findings in private medical records dated between January and March 2011 include assessments of post laminectomy syndrome (also known as failed back syndrome) with associated complaints of low back pain and incontinence.  The January 2011 treatment records show complaints of no improvement in back pain since the April 2010 surgery, and complaints now of some incontinence (bladder).  The Veteran reported that he thought that the symptoms were worsening over the previous two months.  The assessment in January 2011 included that the Veteran probably had a lot of post laminectomy syndrome type pain, along with possibly neurogenic bladder.  

All of this indicates a possible lack of efficacy of the April 2010 surgery, that the condition of the Veteran's lumbar spine disability, and associated bilateral lower extremity radiculopathies, may have worsened since the November 2010 VA examination; and that the lumbar spine disability may include additional associated objective neurologic abnormalities that should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

The Veteran's rating claims must be remanded for a new examination to determine the current severity of his degenerative disc disease, lumbar spine postoperative laminotomy with scar; radiculopathy, right lower extremity; and radiculopathy, left lower extremity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any outstanding records of VA or private medical treatment pertinent to the Veteran's service-connected degenerative disc disease, lumbar spine postoperative laminotomy with scar, and bilateral lower extremity radiculopathies; and including any other neurologic impairment associated with the lumbar spine disability. 

2.  After completion of the above development, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's degenerative disc disease, lumbar spine postoperative laminotomy with scar, to include service-connected radicular neuropathy involving the lower extremities, or other neurological abnormalities associated with the lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner and all necessary tests must be conducted. 
 
The examiner is to identify all lumbar spine orthopedic and neurologic pathologies found to be present.  The examination must include the results of all indicated orthopedic and neurologic tests and studies necessary.  Orthopedic testing must include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine/low back, i.e., the extent of the Veteran's pain-free motion.

In addition, state whether the lumbar spine disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must discuss the nature and severity of the service-connected bilateral lower extremity radiculopathies.  The examiner must make findings as to whether any sciatic or other associated nerve pathology constitutes complete paralysis or incomplete paralysis; and if incomplete paralysis is found, state a finding as to whether the neurologic impairment is mild, moderate, moderately severe, or severe with marked muscular atrophy. 

The examiner must also state whether the Veteran has any other objective neurologic abnormalities associated with his lumbar spine disability, such as any bowel or genitourinary neuropathology such as neurogenic bladder; and if so, describe the nature, extent, frequency and severity of symptoms of any such condition. 

A complete rationale for any opinion expressed and conclusion reached should be set forth.

3.  Finally, readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

